Appeal by defendant from a judgment of the County Court, Queens County, rendered September 10, 1958 after a jury trial, convicting him of burglary in the third degree and petit larceny, and sentencing him, as a third felony offender, to serve a term of 10 to 20 years. The defendant contends that the verdict of the jury was contrary to the weight of evidence, that the charge to the jury was improper and that the sentence was excessive. Judgment affirmed. No opinion. Beldock, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.